Citation Nr: 1012310	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $29,736.00, on 
the basis of whether recovery of this overpayment, (based on 
a debt that was properly created) would be against equity 
and good conscience. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1973.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 administrative decision by 
the Atlanta Regional Office's Committee on Waivers and 
Compromises (RO).  In that decision, the Veteran's request 
for waiver of recovery of an overpayment was denied.  

The matter was twice before the Board and was remanded back 
to the RO in July 2007 and again in December 2008.  The 
primary purpose of the July 2007 remand was to obtain the 
Veteran's Income Verification match (IVM) folder to 
determine his reported income to the Internal Revenue 
Service (IRS) during the years in question.  In May 2008, 
the RO indicated that the IVM file had been destroyed; 
however, in its stead, the RO associated with the claims 
file a Social Security Administration OASDI record showing 
the Veteran's income for the year 1998.  Accordingly, the RO 
substantially complied with the July 2007 remand directives.  

In a December 2008 decision/remand, the Board determined 
that the Veteran's debt was properly created and that the 
Veteran was substantially at fault in the creation of the 
overpayment of the pension benefits in the amount of 
$29,736.00 for failing to affirmatively notify VA that he 
was working.  That notwithstanding, the Board further found 
that the Veteran did not commit fraud, make an intentional 
misrepresentation, or otherwise act in bad faith in the 
creation of the overpayment of pension benefits in the 
calculated amount of $29,736.00.  In so finding, the Board 
determined that waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $29,736.00 was 
not barred, per se, but remanded the matter of whether VA's 
recovery of this overpayment would be against equity and 
good conscience.

The record reflects that the Veteran was scheduled to appear 
for a personal hearing at the RO in January 2004; however he 
failed to report to the hearing.  

In his VA Form 9, substantive appeal, received at the RO in 
September 2004, the Veteran requested to appear for a 
personal hearing before a Veterans Law Judge sitting at the 
RO.  That hearing was initially scheduled for December 2006; 
however, the Veteran telephoned the RO two days before the 
scheduled hearing date to report that he would not be able 
to attend the hearing and requested to reschedule.  

A new hearing date was rescheduled for April 2007;however, 
the Veteran failed to report to the scheduled hearing, and 
he did not provide good cause for his failure to report.  

Because the most recent remand directives were not 
substantially complied with, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the December 2008 remand, the Board specifically directed 
the RO to attempt to obtain current financial status 
information from the Veteran.  In remand action paragraph 
#1, the RO is requested to:  

Ascertain the Veteran's current address 
(see e.g., recent VA treatment records) 
and then contact the Veteran and 
requested that he complete financial 
status reports, identifying all 
dependents and listing all of his 
monthly income and expenses (including 
unreimbursed medical expenses).

The RO attempted to contact the Veteran at the same Georgia 
address that was used prior to the remand, without reviewing 
the Veteran's VA medical records to determine whether the 
Veteran had moved.  After a period of time passed and the 
Veteran did not respond to the RO's request for information, 
the RO issued a supplemental statement of the case and 
returned the case to the Board.  However, it appears that 
the Veteran no longer resides at the Georgia address and now 
currently lives in Florida with a relative.  

Records obtained from the Gainesville VA Medical Center, and 
which were printed on December 14, 2007, contain the 
Veteran's current address.  These records were associated 
with the claims file at the time of the December 2008 
remand.

Importantly, a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Additionally, where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Having found that the veteran did not act in bad faith in 
the creation of an overpayment of pension benefits in the 
calculated amount of $29,736.00, the Board must now consider 
whether recovery of these debts would be against equity and 
good conscience.

Recovery of an overpayment may be waived if recovery of the 
indebtedness from the payee who received the benefit would 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(a).  The equity and good conscience 
standard involves arriving at a fair decision between the 
obligor and the Government.  In making this decision, VA 
must consider the Veteran's ability to make restitution of 
the overpayment without seriously impairing his ability to 
provide himself with life's basic necessities.  This 
determination is made by review of periodic financial status 
reports completed by the Veteran.

The Veteran maintains that he does not have the means to 
repay his overpayment debt.  At this point, it is unclear 
whether the Veteran is currently in receipt of Pension, and 
that matter must also be clarified.  The RO should again 
attempt to obtain current financial status information from 
the veteran.  After completion of the requested development, 
the RO should once again consider whether recovery of the 
debt should be waived under the principles of equity and 
good conscience.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current address 
in Welaka, Florida from the Gainesville 
VAMC outpatient treatment records that 
have been associated with the claims file 
and then contact the Veteran and request 
that he complete financial status reports, 
identifying all dependents, and listing 
all of his monthly income and expenses.  

2.  Determine the current state of the 
Veteran's VA benefits, and whether he 
received Pension during any of the years 
following the interruption of pension 
benefits in 1998.  

3.  Readjudicate the issue of whether 
recovery of an overpayment of pension 
benefits in the calculated amount of 
$29,736.00 would be against equity and 
good conscience.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


